IÍNOWles, J,
concurring. My opinion touching the legal propositions presented in this ease constrain me to present briefly my views for concurring in the judgment ordered to be entered therein.
1. This bond is valid and the county commissioners of Jefferson county could bring this action.
*2472. Under-tho decisions of the supreme court of the United States by which we are bound, any officer charged with the safekeeping and disbursement of public moneys and for which he is required to account is civilly liable for any deficiency in the same, although such deficiency may have occurred by reason of the stealing of such moneys by a stranger, and without the knowledge or connivance of such officer.
3. I hold that any claim against such officer on account of such deficiency may be settled or compromised by any board of county commissioners, to whose county such moneys belonged.
4. The fact that said county commissioners make no record in the minutes of their official proceedings of such settlement or compromise will not render the same invalid. And the said settlement or compromise need not be evidenced by a record in the official proceedings of such board, but the same may be proved by parol evidence.
5. For every such settlement or compromise there should be a legal consideration.
6: The paying over to the county commissioners or to their successors in office by the said Lineberger of moneys for which he should account, and of which he was intrusted with the care, custody and disbursement, and which belonged to tho county, would not be a legal consideration for the settlement or compromise of the claim due the said county on account of such deficiency. The county in such a ease would receive only its own, and the said Lineberger would part with nothing to which he had any legal right further than to safely keep and disburse the same according to law. He would have no legal right and should have none, to take moneys belonging to the county and with which he was only intrusted by law with the custody and disbursement, and use it to liquidate a claim he individually owed said county; and the board of county commissioners would have no right to give Lineberger this debt, any more than they would have the right to give him the county buildings of their county.